                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


JOHN LEWIS BUCHANAN II, #812524,

            Petitioner,

v.                                          CASE NO. 16-CV-11602
                                            HON. GEORGE CARAM STEEH

THOMAS WINN,

            Respondent.
                                            /

           ORDER DENYING THE PETITIONER’S MOTIONS
         FOR APPOINTMENT OF COUNSEL AND DISCOVERY

      This matter is before the Court on the petitioner’s motions for

appointment of counsel and for discovery of telephone records. This case

had been closed to allow the petitioner to return to the state courts to

exhaust additional issues and was recently reopened for the petitioner to

proceed on an amended petition containing all of his exhausted claims as

set forth in his original and supplemental pleadings. The respondent has

not yet filed an answer to the amended petition or the complete state court

record. Those materials are due in June, 2019.

      The petitioner seeks the appointment of counsel because he is


                                      -1-
uneducated in the law and cannot afford counsel. A petitioner has no

absolute right to be represented by counsel on federal habeas review. See

Abdur-Rahman v. Michigan Dept. of Corrections, 65 F.3d 489, 492 (6th Cir.

1995); see also Wright v. West, 505 U.S. 277, 293 (1992) (citing

Pennsylvania v. Finley, 481 U.S. 551, 555 (1987)). "‘[A]ppointment of

counsel in a civil case is . . . a matter within the discretion of the court. It is

a privilege and not a right.'" Childs v. Pellegrin, 822 F.2d 1382, 1384 (6th

Cir. 1987) (quoting United States v. Madden, 352 F.2d 792, 793 (9th Cir.

1965)). The petitioner has submitted his amended habeas petition, but the

respondent has not yet filed an answer or the state court record. The

petitioner's request is therefore premature. Moreover, an initial review of

the petition indicates that the appointment of counsel is not necessary at

this time. Accordingly, the Court DENIES the motion for appointment of

counsel.

      The petitioner also seeks the discovery of certain cellular phone

records which he believes are pertinent to this case. Under the Rules

Governing Section 2254 Cases, the respondent is required to submit all

transcripts and documents relevant to the determination of the habeas

petition when the answer is filed. Rule 5, 28 U.S.C. foll. § 2254. The Court


                                        -2-
may require that the record be expanded to include additional relevant

materials. Rule 7, 28 U.S.C. foll. § 2254. The Court may also determine

whether an evidentiary hearing is required after the answer and the state

court record are filed. Rule 8, 28 U.S.C. foll. § 2254. As discussed, the

respondent has not yet filed an answer to the amended habeas petition or

the full state court record. Until those materials are filed, this Court need

not require that additional information be submitted for review. The

petitioner’s request is premature.

      Moreover, “a habeas petitioner, unlike the usual civil litigant in federal

court, is not entitled to discovery as a matter of ordinary course.” Bracy v.

Gramley, 520 U.S. 899, 904 (1997). A federal habeas court may authorize

a party to conduct discovery upon a showing of good cause. Rule 6(a), 28

U.S.C. foll. § 2254. The petitioner has not shown that the information he

seeks is necessary for the disposition of this case. Additionally, the United

States Supreme Court has made clear that federal habeas review under 28

U.S.C. §2254(d) is “limited to the record that was before the state court that

adjudicated the claim on the merits.” Cullen v. Pinholster, 563 U.S. 170,

181 (2011). The petitioner is thus precluded from injecting information that

was not presented to the state courts into the present case. Accordingly,


                                      -3-
the Court DENIES the motion for discovery.

      Should the Court determine, upon further review, that the

appointment of counsel or the submission of additional materials are

needed for the proper resolution of this habeas case, it will enter an

appropriate order. No further motions need be filed.

      IT IS SO ORDERED.

Dated: March 20, 2019
                                         s/George Caram Steeh
                                         GEORGE CARAM STEEH
                                         UNITED STATES DISTRICT JUDGE


                               CERTIFICATE OF SERVICE

                 Copies of this Order were served upon attorneys of record
                 on March 20, 2019, by electronic and/or ordinary mail and
                  also on John Buchanan #812524, Saginaw Correctional
                      Facility, 9625 Pierce Road, Freeland, MI 48623.

                                     s/Barbara Radke
                                       Deputy Clerk




                                            -4-
